Exhibit 32 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) In connection with the Annual Report of GeoBio Energy, Inc., a Colorado corporation (the "Company"), on Form 10-K for the period ended September 30, 2010, as filed with the Securities and Exchange Commission (the "Report"), John Sams, Chief Executive Officer and Principal Financial Officer of the Company, does hereby certify, pursuant to § 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. § 1350), that to his knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ John Sams By: John Sams Its: Authorized Officer /s/ John Sams By: John Sams Its: Chief Financial Officer, Chairman January 13, 2011 [A signed original of this written statement required by Section 906 has been provided to GeoBio Energy, Inc. and will be retained by it and furnished to the Securities and Exchange Commission or its staff upon request.]
